Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 15 August 1822
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy


				
					
					Philadelphia August 15 1822
				
				The last budget from Europe was indeed a fruitful one according to Walsh’s paper—They appear to suffer every horror beginning with Fires, Plagues, Pestilence, Famine, Massacre’s, civil War, and tremendous Storms—All these are to be found in the different news—We have also a slight share of calamity, as the Country fever is said to rage again, and New York is violently afflicted by the Yellow fever—Our good old Lady says Miss P. that the Prophecies are about to be fulfilled; and that the bloody scenes recently acted in Greece, are only the beginning of the manifestation of the great displeasure of the Deity. The Turks she says are allowed to commit these barbarous outrages for a time; that the spirit of other Nations may be roused against them sufficiently to ensure their extermination—I have been reading Newton on the Prophecies; but the very little knowledge I have acquired makes it impossible for me to take part in such questions—I understand her better when she tells me she thinks Grammer is best acquired by attention to people when they converse, than when it is studied for pronounsation—Com Patterson called to day. He visits Washington next week for a few days—His Wife has lost the use of her Limbs, and is in the hands of the Physicians likely to do well—My Brother received a Letter from Kitty to day—They were fortunately prevented from sailing by a very violent Gale, in which she says it is supposed the delegates from Pensacola are lost—They were to Embark on the 17 of July—Mr Scott had gone to Caraccas; and was so intemperate it was not likely he would live long—They dined in company with the Governor two days before—Yesterday there was a great sensation excited throughout the City among the African’s, in consequence of the Schism in their Church—The Street might literally be said to wear a sable hue, and their jargon produced sounds neither sweet nor melodious—The jotty beauties were very active in the business; and really by their zeal in the righteous cause, would have done honour, to our head of the Church—Thank you for your long Letter, which I received to day at noon—It is so flattering and so kind, that you will only draw forth more of my sapient remarks—I am truly grateful for the attention you have shown to my wishes concerning Mr. Rh. He has reason to be still more so—Johnson wrote Mary that he intended to pay you a visit, and complained of a Letter which I wrote him on the subject of Montgomery, in which I expressed the same fear that your Letter contained this day—Like most Youths of his age, he does not like a “plain unvarnished tale” and would rather be flattered than hear the truth—He will I hope do well—His great complaints of dullness look suspicious, as that was the thing I most dreded—To get properly rid of this dullness is the main point—If he can do this, and resist dangerous but alluring temptations, I will pronounce him a hero—In the evening I called on Mrs. Fisher to enquire after Mr. Harrison. She told me he was much better though still partially confined to his chamber. I would not  ensure his life for a trifle notwithstanding—She is a very entertaining companion and full of anecdote—Speaking of Doctor Physick and his Wife from whom he was separated sometime before she died in consequence (as Mrs. Sergeant) informed me of her intemperance. Mrs. F—— said, one of the great causes of complaint on the part of the Lady was, that the Doctor would always sleep in Gloves and stockings, and never would allow the Window to be opened in Summer—This to be sure must have been a serious grievance; but the Doctor assigned as a reason for it, that it rendered his hand more susceptible, and encreased the delicacy of his touch, perhaps an additional cause of complaint to his Lady—Doctor Chapman (I do not know if for a similar reason) tries the pulse of a Negro with a stick, probably because he is exquisitely sensitive. The knowledge however which he acquires by this mode of practice generally hastens his swarthy patients to a comfortable resting place, lowly and deep—Among the news she gave me was the death of Mrs. Lloyd Rogers of Baltimore—I hope sincerely it is not true—It is singular that the three Sisters should each have lost a daughter so immediately in succession—Poor Mrs. Custis I feel for her from my heart—Walsh is gone out of Town again, and only visits the City occasionally—He is a martyr to dyspepsia, and tells me that there are days with him, in which he could hang or drown, for very sport I suppose—How wonderful it is that superior genius is almost always attended by this unsettled cost of mind; and how powerfully it teaches that man is not destined to attain beyond a certain point of perfection in this our nether world—This alone might convince the most unreflecting that greater things must come hereafter—I will deliver your Letter as soon as he returns from Borden Town—Tell George he can send me the little Box I wrote for by Com Patterson, who will return from Washington immediately—We have a most glorious dog day to day, which makes us all feel that we are but flesh and blood, and liable to great inconveniences which do not depend upon ourselves—When Physick came to see me the other day he asked me what I thought could have made me so sick: I told him it was probably having slept with my Window open, and the night being very cool—I said however I was used to it, you having never been  used to a hot Climate, could not breathe with the Windows shut—He immediately answered it would Kill him in a week; and he thought a set of questions should be put previous to matrimonial engagements, as they might prevent much mischief—
				
					
				
				
			